Delehanty, S.
By the first and second paragraphs of his codicil testator bequeathed the sum of $5,000 to each of five “ Second Cousins,” naming them. By paragraph third of the codicil he bequeathed the sum of $500 to “ every other Second Cousin ” surviving him. No second cousins in fact survived testator but only first cousins once removed. The named individuals described as “ second cousins ” are in the latter category. (People v. Clark, 62 Hun, 84.) Decedent clearly intended by the words “ second cousins ” as used in his codicil to define first cousins once removed. The Century Dictionary sustains him in this usage of words. It says “ Often, however, the term second cousins is loosely applied to the son or daughter of a cousin german, more properly called a first cousin once removed.” It follows that the gifts of $500 under paragraph third of the codicil are effective in favor of each person (other than those named in paragraphs first and second) standing in the relationship to the deceased of first cousin once removed.
The objection to the account having been disposed of by stipulation, a decree may be submitted construing the will and settling the account accordingly.